Citation Nr: 1819104	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  08-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

2. Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.

3. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  Thereafter, he served with Reserve components at various times of unverified dates.  The Veteran was disabled from an injury incurred in the line of duty during a one-day period of inactive duty training on January 10, 1983.  Thus, January 10, 1983, became active military service by virtue of disability incurred therein.  38 C.F.R. § 3.6 (2017).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board previously remanded these matters in March 2011, May 2014, October 2015 and June 2017.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2010.  The Veteran's wife was present as a witness at the hearing.  A transcript of the hearing is of record.

The Board finds there has been substantial compliance with its June 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)


FINDINGS OF FACT

1. The most probative evidence of record does not warrant service connection for the Veteran's low back disability, to include as secondary to a service-connected right knee disability.

2. The most probative evidence of record does not warrant service connection for the Veteran's left hip disability, to include as secondary to a service-connected right knee disability.

3. The most probative evidence of record does not warrant service connection for the Veteran's left ankle disability, to include as secondary to service-connected right knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a left hip disability, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3. The criteria for service connection for a left ankle disability, to include as secondary to service-connected right knee disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is shown to be either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Analysis

The Veteran contends that his low back, left hip and left ankle disabilities are secondary to his service-connected right knee disability.

Service treatment records are silent for complaints, treatment, or diagnosis of a low back, left hip and left ankle disability.  

In a March 2006 statement, the Veteran said that a VA physician, Dr. T, stated that his right knee injury resulted in the conditions related to the secondary conditions of the hip, back and poor gait.

In an August 2006 VA treatment note, the VA physician opined that the Veteran had low back pain, possibly secondary to his knee degenerative joint disease.  

In an April 2010 VA optometry note, the VA physician stated that the Veteran had low back pain possibly secondary to degenerative joint disease.  In another April 2010 VA nursing note, the Veteran complained of lower back pain and muscle spasms but denied any previous injury.

The Veteran testified at his December 2010 Board hearing that he suffered from low back, left ankle, and left hip problems due to his right knee disability.  The Veteran's wife testified that for the past 20 years, he limped.  

In April 2011, the Veteran was afforded a joints and spine VA examination.  The examiner diagnosed the Veteran with degenerative joint disease of the left hip, left calcanonavicular arthritis of the left ankle, and degenerative disc disease at L5-S1.  The Veteran stated that the onset of his left hip began in 1989 after a motor vehicle accident where he sustained a fracture of the distal left femur.  The Veteran underwent open reduction internal fixation surgery with a subsequent second surgery to tighten the screws.  Since surgery, the Veteran noticed that his left leg was shorter than his right leg and he was walking with a limp putting more weight on his left hip.  Regarding the Veteran's ankle pain, the Veteran stated that the onset was in 1983 where he first developed intermittent left ankle pain and swelling after his right patella surgery.  Regarding the Veteran's low back pain, the Veteran reported the onset of his symptoms in 1983 when he sustained a right patella fracture.  He stated that shortly after discharge, he developed low back pain from putting more weight on his left leg when standing and walking.  The Veteran further reported that he continued to have low back pain but it became worse after he was in a motor vehicle accident and sustained a fracture of the left femur.  Again, following the left femur surgery, his left leg was shorter than his right leg and he walked with a limp, aggravating his low back pain.  

Concerning the Veteran's left hip, the examiner opined that the Veteran's left hip pain was less likely as not caused by or a result of service.  The examiner reasoned that the Veteran's left hip pain was most likely caused by his non-service connected left femur fracture which after surgery, caused leg length discrepancy resulting in his putting more weight on the left hip than the right when walking and standing.  Further, in review of the Veteran's service medical records there was no written evidence of his reporting left hip pain.  The examiner also stated that the Veteran worked as a letter carrier for the post office for 17 years after discharge and this also aggravated his left hip pain.

The Board notes that the VA examiner examined both ankles during this  examination.  The examiner opined that it was less likely as not that the Veteran's left ankle was caused by or a result of service.  The examiner reasoned that the Veteran's bilateral intermittent ankle edema was most likely caused by his non-service connected diabetes as indicated by his private and VA physicians.  Further, upon review of the Veteran's service medical records, private and VA treatment records, there were no written notes of the Veteran complaining of bilateral ankle pain.  However, the examiner did state that the development of the Veteran's osteoarthritis in the left calcaneoclavicular joint was most likely due to putting more weight on his left ankle than right when walking since he had a leg length discrepancy, where the left leg was shorter than the right leg, since the surgery for his left femur fracture, which was non-service connected.

Finally, concerning the Veteran's low back condition, the examiner opined that the Veteran's low back condition was less likely as not caused by service.  The examiner reasoned that upon reviewing the Veteran's service medical records, there were no written notes indicating that the Veteran was seen complaining of low back pain.  In addition, upon reviewing the Veteran's private and VA medical records, the examiner noted that the Veteran did complain periodically of low back pain over the years but that this started after his non-service connected left femur fracture and subsequent surgery where he developed leg length discrepancy with the left leg shorter than the right leg, causing him to walk with a limp and develop low back pain.  In addition, the examiner noted that the Veteran's recent lumbar spine x-ray showed moderately severe osteoarthritis at L5-S1 which was consistent with years of walking with an antalgic gait after his left femur surgery.  The Board notes that the VA opinion regarding all three disabilities was found to be inadequate in a May 2014 Board remand.  Specifically, the VA examiner did not address aggravation regarding the Veteran's service-connected disabilities (the right knee), and the VA examiner offered an opinion on a questionably incorrect fact concerning a purported leg-length discrepancy.

In August 2014, the Veteran was afforded another VA examination regarding his claims.  Initially, the Board notes that the examiner measured the Veteran's leg lengths pursuant to the Board's May 2014 remand.  Regarding the Veteran's left hip disability, the examiner opined that the Veteran's left hip was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's left hip was most likely caused by his non-service connected left femur fracture in 1990 which after surgery, caused leg length discrepancy resulting in his antalgic gait.  In review of his service medical records, there was no written evidence of his reporting left hip pain.  He also worked as a letter carrier for the post office for 17 years after discharge and this aggravated his hip pain.

Regarding the Veteran's left ankle disability, the examiner opined that the Veteran's left ankle was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that upon review of the Veteran's service medical records, and private and VA medical records, there were no written notes of the Veteran ever complaining of ankle pain.  However, the examiner noted that the development of his mild osteoarthritis in the left calcaneoclavicular joint was most likely due to putting more weight on his left ankle than right when walking since he had leg length discrepancy from the surgery of his non-service connected left femur fracture in 1990.

Concerning the Veteran's low back condition, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's low back pain was attributed to the residuals of his fractured left femur in 1990 where the left leg was shorter than the right leg after surgery.  This resulted in an antalgic gait which cased his low back pain.  

Overall, the VA examiner stated that the disabilities of the Veteran's left ankle, left hip and low back were not caused by his right patella fracture in the service.  In an October 2015 Board remand, the Board found this opinion regarding whether aggravation of his disabilities occurred due to the right knee disability was inadequate.  

In a December 2015 VA addendum opinion, the examiner stated that peer reviewed medical literature did not provide support for the claim that the Veteran's right patella fracture caused leg length discrepancy.  The examiner said that patella fracture did not contribute to leg length discrepancy.  The examiner further stated that the Veteran sustained a non-service related left femur fracture in 1989.  This was treated by open reduction and internal fixation which resulted in residual left leg length discrepancy.  It was well documented in the medical literature that a possible complication of open reduction and internal fixation of a femur fracture was leg length discrepancy.  The examiner concluded that the Veteran's low back, left knee and left ankle conditions were proximately due to or caused by the leg length discrepancy from his left femur fracture.  The examiner stated that the same rationale applied to his multiple claimed disabilities as were opined by the April 2011 VA examiner.  

In April 2016, another VA addendum opinion was obtained regarding the Veteran's claims as the December 2015 VA addendum opinion did not provide an adequate opinion whether or not the Veteran's service-connected right patella fracture residuals aggravated the low back, left knee and left ankle conditions.  The Board notes that the left hip was not addressed in this opinion.  Initially, the examiner opined that the Veteran's service-connected right patella fracture did not alter leg lengths.  The examiner stated that the Veteran's antalgic gait or limp was not due to patella fracture.  The right patella fracture did not cause the Veteran's low back pain, left knee condition, nor left ankle condition.  The examiner stated that the Veteran's residual conditions were caused by non-service connected ORIF left femur, as stated in previous medical opinions.  Further, the examiner opined that beyond an established baseline, the Veteran's low back, left knee, and left ankle conditions were more likely residuals of the Veteran's left ORIF femur surgery, due to a motor vehicle accident in 1989, resulting in differing leg lengths.  The examiner stated that differing leg lengths could be the cause of low back pain, knee pain, and ankle pain.  There was no evidence of service-connected right patella fracture aggravating the claimed disabilities.  In a June 2017 Board remand, this VA opinion was found inadequate as the opinion regarding aggravation was conclusory.  In addition, the Board concedes that the October 2015 remand erroneously requested a supplemental opinion regarding the Veteran's left knee disability instead of the Veteran's left hip disability.  Therefore, another opinion was requested regarding the Veteran's left hip.

In June 2017, another VA addendum opinion was obtained regarding the Veteran's claims.  Regarding the Veteran's low back condition, the examiner opined that it was less likely than not that the low back condition was proximately due to or the result of the Veteran's service-connected right knee disability.  The examiner reasoned that the Veteran's back pain was more likely than not attributed to the residuals of his fractured left femur in 1990.  As a result of his fractured left femur, his left leg was shorter than the right leg after surgery.  This resulted in a leg length discrepancy of 3 centimeters and an antalgic gait, causing his low back pain.  The examiner stated that leg length discrepancy was a condition where one leg was physically shorter than the other.  It caused the center of gravity to be shifted to the short leg side.  Most commonly, the compensations associated with leg length asymmetry included pelvic tilt (to the short side), lumbar scoliosis (convex to the short side), knee flexion (increased on the long side), genu recurvatum, subtalar joint pronation and ankle flexion and foot supination.  The most common symptom associated with LLD was backache.  The examiner said that a difference of leg lengths greater than 5 millimeters could contribute to lower back pain.  Further, if you had a leg length difference of greater than 9 millimeters then you had a 6 times greater likelihood of having an episode of lower back pain.

Regarding the Veteran's left ankle, the examiner opined that the Veteran's left ankle disability was less likely than not caused by the service-connected right patella fracture.  The examiner reasoned that the Veteran's left ankle condition (mild osteoarthritis of the left calcaneonavicular joint) was most likely attributed to the residuals of his fractured left femur in 1990 with leg length discrepancy.  This resulted in a leg length discrepancy of 3 centimeters and an antalgic gait, causing left ankle pain and osteoarthritis.  The examiner stated that with the shortening of his left leg it caused the center of gravity to be shifted to the short leg side (left).  The Veteran put more weight on his left leg/ankle which over time caused increased wear and degeneration on his left ankle.  Chronic gait changes (antalgic gait) could lead to ascending articular degeneration including degenerative joint disease of the ankles, knees, hips and even LS spine. 

In September 2017, another addendum VA opinion was provided regarding the Veteran's claims as the June 2017 VA opinion did not address aggravation or even address the left hip.  Initially, the examiner stated that the medical evidence was not sufficient to determine the baseline condition of the low back, left hip, or left ankle.  In addition, the examiner opined that the Veteran's low back, left ankle and left hip were not aggravated beyond its natural progression by the Veteran's right knee condition.  The examiner used the same reasoning for all three conditions, stating that the low back, left hip and left ankle were congruent with expected sequelae of his previous left ORIF femur surgery, due to his motor vehicle accident, which resulted in differing leg lengths.  

Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's low back, left hip, or left ankle conditions to service.  In addition, there is no lay or medical evidence showing that these disabilities was caused or aggravated by his service-connected right patella fracture.

The Board also considered the lay statements offered in support of the Veteran's claims.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his conditions.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  Thereby, the Veteran is not competent to definitely state the cause of his current low back, left hip or left ankle disabilities.  Thus, the Board affords more probative weight to the VA examiners' opinions as a whole, than the Veteran's own contentions.

The Board has also considered the doctrine of giving the benefit of the doubt to the Veteran under 38 U.S.C. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a low back, left hip, and left ankle disability, to include as secondary to service-connected right knee disability, is not warranted.



ORDER

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability is denied.

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability is denied.

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee disability is denied.



____________________________________________
DAVID HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


